Holden, J.
(After stating the foregoing facts.) Norris brought suit against the defendant for damages on account of personal injuries received. He was carried, during a dark, rainy night, some distance beyond his destination, by an outgoing car which he boarded in the city of Atlanta, to a point at which the car on which he was riding met an incoming car. This was in the early part of the night.- The conductor did not let him off in time to catch the latter car, and he attempted to walk back. After walking a considerable distance along the track, he walked on a trestle on which the defendant’s tracks were laid, and slipped and fell between the cross-ties, and before he could extricate himself was struck and run over by another outgoing car. A dirt road ran alongside the tracks of the defendant at this point, which crossed a stream by means of a bridge lying alongside this trestle. Practically the entire allegations of the petition and the material evidence delivered upon the trial on the question of the right to recover appear in the statement of facts. The plaintiff died pending the suit, which then proceeded in the name of his administratrix.
The defendant in error contends that the jury had a right to' believe that Norris, the person who was injured, was left at a place known as Johnson’s switch, a little more than one half a mile from the trestle at which he was injured. Hnder all the evidence in the case, and especially in view of the allegation in the petition “that the place where he was left as aforesaid was near the old power-plant on the defendant’s said line,” we do not think it proper that the case be considered on the theory that the place at which Norris left the car was Johnson’s switch. The old power-plant at which he was left was about two and one third miles from the trestle where he was injured. The evidence shows that the power-plant was a place at which the cars of the defendant passed each other, and at the time the plaintiff' was left there the cars passed that *844point every fifteen minutes, or every thirty minutes. This fact was, of course, known to the conductor who had the plaintiff to get off at that point, but it nowhere-clearly appears that Norris himself knew this fact. The only acts of negligence alleged were that the company “was negligent in carrying him by his destination as aforesaid, and was negligent in not allowing petitioner to catch said inbound car, and was negligent in leaving petitioner at said place as aforesaid.” Counsel for the -company contend, that, conceding that the company was guilty of the acts of negligence alleged, it should be adjudged as a matter of law that under the' proved facts this negligence was not the proximate cause of the injury sustained by Norris. It is not reasonable to suppose, they contend, that the conductor, when he had Norris to leave his car for the purpose of boarding the other car on the side-track at the power-plant, would anticipate that Norris, if he failed to board this car, would travel up the track during a dark, rainy night, when he was unable to see anything except the iron rails on the track, and, with a bridge crossing the stream by the side of the trestle, would undertake to pass over the latter, slip'thereon, and before he could extripate himself be run over by another car. Under the facts of this case, the injuries received by Norris can not be said, as a matter of law,.not to be the legal and natural result of the negligence of the defendant company in carrying him beyond the point of his destination and in not allowing him to catch the ingoing car and leaving him at the old power-plant. The court did not err in leaving it to the jury to decide whether the damages sustained by Norris were too remote to be the basis of any recovery because of the acts of negligence charged. Norris testified, among other things, as follows: The place where he was told by the conductor to get off was where there was a side-track and “an old power-plant,” which was not then in use. He did not know that he was at the “old power-plant,” and “I had no idea where I was.” It was dark and raining. After remaining there two or three minutes, he started up the track, supposing he was not such a long distance from Westview crossing. “All I could see was the track on each side and I followed it. . . I knew if I could keep that I would come to town directly, and I was very much surprised not to see .the electric lights in a few minutes.” Being left by the cars at night at a place where he did not know where he was, when it was *845raining and so dark that the only thing he could see “was the track on each side/’ it can hot be said as a matter'of law that Norris, acting as an ordinarily prudent man, would not leave the place at which he was left and walk back up the track and on the trestle. The evidence does not show that Norris knew he was entering on a trestle when he slipped and fell between the ties. ’ The conductor knew that other cars of the company would be running on the track coming out of Atlanta. Whether the negligence of the company, if it was guilty of the negligence alleged, was the proximate cause of the injuries received, was a question for the jury. Georgia Railway & Electric Co. v. McAllister, 126 Ga. 447 (55 S. E. 167, 7 L. R. A. (N. S.) 1177, and authorities cited in note); Indianapolis & E. Ry. Co. v. Barnes, 35 Ind. 485 (74 N. E. 583, 4 St. Ry. R. 220).
There is no merit in any of the assignments of error relating to the rulings of the court. WBiile two of the charges complained of may have bqen inapplicable, and another inaccurate, the charges excepted to, in view of the entire charge, involve no error requiring a new trial.

Judgment affirmed.


All the Justices concur, except Beck, J., dissenting.